Exhibit 10.2

 

WADDELL & REED FINANCIAL, INC.

1998 NON-EMPLOYEE DIRECTOR STOCK AWARD PLAN

As Amended and Restated

 

Waddell & Reed Financial, Inc. previously established the Waddell & Reed
Financial, Inc. 1998 Non-Employee Director Stock Award Plan (formerly named the
Waddell & Reed Financial, Inc. 1998 Non-Employee Director Stock Option Plan), as
amended effective April 28, 1999 and as further amended effective on each of
December 12, 2002, October 14, 2004 and October 19, 2005 (as amended, the
“Original Plan”).  Pursuant to the powers reserved in Section 8.1 of the
Original Plan, the Original Plan is amended and restated effective October 18,
2012 as follows (the Original Plan, as amended and restated hereby, the “Plan”).

 

ARTICLE 1

Purposes of the Plan

 

Section 1.1.  Purposes.  The purposes of the Plan are to attract and retain
highly qualified Non-Employee Directors and to promote the long-term growth of
the Company by providing a vehicle for Non-Employee Directors to increase their
proprietary interest in the Company.

 

ARTICLE 2

Definitions

 

Section 2.1.  Definitions.  Unless the context clearly indicates otherwise, the
following terms shall have the following meanings:

 

“Acquisition” has the meaning assigned such term in Section 9.3.

 

“Acquisition Consideration” means the kind and amount of shares of capital stock
of the surviving or new corporation, cash, securities, evidence of indebtedness,
other property or any combination thereof receivable in respect of one Share
upon consummation of an Acquisition.

 

“Annual Compensation” means the annual cash retainer and meeting fees payable by
the Company to a Non-Employee Director for services as a director (and, if
applicable, as a member or chairman of a committee of the Board) of the Company,
as such amount may be determined from time to time.  For purposes of an election
to convert Annual Compensation into Awards pursuant to the Plan, meeting fees
will be deemed to be earned at the beginning of the year for all scheduled
meetings during the year, whether or not the Awardee later attends such
meetings.

 

“Annual SORP Exercise Date” has the meaning assigned such term in Section 6.5.

 

“Award” means the grant of an Option or Restricted Stock to a Participant
pursuant to the terms, conditions and limitations that the Committee may
establish in order to fulfill the objectives of the Plan.

 

“Award Grant Date” means the date on which an Award of Options or Restricted
Stock, as the context applies, is made under the Plan which, unless the
Committee determines

 

--------------------------------------------------------------------------------


 

otherwise, shall be the first Business Day in January of the calendar year in
which Annual Compensation will be earned.

 

“Award Agreement” means a written agreement by and between the Company and a
Participant evidencing an award of Options or Restricted Stock, as applicable,
under the Plan.

 

“Awardee” means a Participant to whom an outstanding Award has been granted or,
in the event of such Participant’s death prior to the expiration of an Option or
the lapse of restrictions encumbering Restricted Stock, such Participant’s
Beneficiary.

 

“Beneficiary” means any person or persons designated by a Participant, in
accordance with procedures established by the Committee or Plan Administrator,
to receive benefits hereunder in the event of the Participant’s death.  If any
Participant fails to designate a Beneficiary or designates a Beneficiary who
fails to survive the Participant, the Beneficiary shall be the Participant’s
surviving spouse, or, if none, the Participant’s surviving descendants (who
shall take per stirpes) and if there are no surviving descendants, the
Beneficiary shall be the Participant’s estate.

 

“Board” means the Board of Directors of the Company.

 

“Business Day” means a day on which the New York Stock Exchange or other
principal national securities exchange or over-the-counter market on which the
Shares are then traded is open for business.

 

“Change in Control” means the occurrence of any of the following:

 

(a)                                  when any “person,” as such term is used in
Sections 13(d) and 14(d) of the Exchange Act (other than the Company or a
Subsidiary thereof or any Company employee benefit plan), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities;

 

(b)                                 the effective date of any transaction or
event relating to the Company that is required to be described pursuant to the
requirements of Item 6(e) of Schedule 14A of the Exchange Act;

 

(c)                                  when, during any period of two consecutive
years during the existence of the Plan, the individuals who, at the beginning of
such period, constitute the Board, cease for any reason other than death to
constitute at least a majority thereof, unless each director who was not a
director at the beginning of such period was elected by, or on the
recommendation of, at least two-thirds of the directors at the beginning of such
period; or

 

(d)                                 the effective date of a transaction
requiring stockholder approval for the acquisition of the Company by an entity
other than the Company or a Subsidiary thereof through the purchase of assets,
by merger, or otherwise.

 

2

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

“Committee” means the Compensation Committee of the Board.

 

“Company” means Waddell & Reed Financial, Inc., a Delaware corporation, and its
successors.

 

“Conversion Election Form” means a form, substantially in the form attached
hereto as Exhibit A, pursuant to which a Non-Employee Director elects to convert
Annual Compensation to an Award pursuant to Section 5.1.

 

“Disability” means total and permanent disability as determined under the
Company’s long-term disability program, whether or not the Participant is
covered under such program.  If no such program is in effect, the Disability of
a Participant shall be determined in good faith by the Board (excluding the
Participant).

 

“Election Date” means the date established by the Plan as the date by which a
Participant must submit a valid Conversion Election Form to the Plan
Administrator in order to participate in the Plan for a calendar year.  For each
calendar year, the Election Date is December 31 of the preceding calendar year;
provided, however, that the Election Date for the first year in which a
Non-Employee Director becomes eligible to participate in the Plan shall be the
30th day following the date on which such individual becomes a Non-Employee
Director.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, unless otherwise determined in good faith by the
Committee or required by applicable law, as of any given date, the closing sale
price of a Share on such date on the New York Stock Exchange or other principal
national securities exchange or over-the-counter market on which the Shares are
then traded or, if there is no sale on that day, then on the last previous
Business Day on which a sale was reported.

 

“Non-Employee Director” means a director of the Company who is not an employee
of the Company or of any Subsidiary.

 

“Option” means an option to purchase Shares granted pursuant to Article 6.

 

“Participant” means any Non-Employee Director who is participating in the Plan.

 

“Repricing” has the meaning assigned to such term in Section 8.1.

 

“Plan” means the Waddell & Reed Financial, Inc. 1998 Non-Employee Director Stock
Award Plan, as Amended and Restated, as set forth herein and as may be amended,
modified or supplemented from time to time.

 

“Plan Administrator” means the Committee or its delegee of administrative duties
under the Plan pursuant to Section 3.2.

 

3

--------------------------------------------------------------------------------


 

“Restricted Stock” means Shares that are subject to certain restrictions and/or
a risk of forfeiture granted pursuant to Article 6.

 

“Shares” means shares of the Company’s Class A common stock, par value $.01.

 

“SORP” has the meaning assigned such term in Section 6.5.

 

“SORP Option” has the meaning assigned such term in Section 6.5.

 

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations (other
than the last corporation in the unbroken chain) owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in the chain.

 

ARTICLE 3

Administration of the Plan

 

Section 3.1.  Administrator of the Plan.  The Plan shall be administered by the
Committee, except as may be delegated pursuant to Section 3.2.

 

Section 3.2.  Authority of Committee.  The Committee shall have full power and
authority to (a) interpret and construe the Plan and adopt such rules and
regulations as it shall deem necessary and advisable to implement and administer
the Plan, and (b) designate persons other than members of the Committee or the
Board to carry out its responsibilities, subject to such limitations,
restrictions and conditions as it may prescribe, such determinations to be made
in accordance with the Committee’s business judgment as to the best interests of
the Company and its stockholders and in accordance with the purposes of the
Plan.  The Committee may delegate administrative duties under the Plan to one or
more agents as it shall deem necessary or advisable.

 

Section 3.3.  Effect of Committee Determinations.  No member of the Committee or
the Board or the Plan Administrator shall be personally liable for any action or
determination made in good faith with respect to the Plan or any Award or to any
settlement of any dispute between a Participant and the Company.  Any decision
or action taken by the Committee, the Board or the Plan Administrator with
respect to an Award or the administration or interpretation of the Plan shall be
conclusive and binding upon all persons.

 

ARTICLE 4

Participation

 

Section 4.1.  Election to Participate.  Each Non-Employee Director is
automatically eligible to participate in the Plan.  A Non-Employee Director may
participate in the Plan for a calendar year by delivering a properly completed
and signed Conversion Election Form to the Plan Administrator on or before the
Election Date.  The Non-Employee Director’s participation in the Plan will be
effective as of the date the Plan Administrator receives the Non-Employee
Director’s Conversion Election Form.  A Non-Employee Director shall not be
entitled to any

 

4

--------------------------------------------------------------------------------


 

benefit hereunder unless such Non-Employee Director has properly completed a
Conversion Election Form.

 

Section 4.2.  Irrevocable Election.  A Participant may not revoke or change his
or her Conversion Election Form for a calendar year.

 

Section 4.3.  No Right to Continue as a Director.  Nothing contained in the Plan
shall be deemed to give any Non-Employee Director the right to be retained as a
director of the Company.

 

ARTICLE 5

Plan Benefits

 

Section 5.1.  Conversion of Annual Compensation.  A Non-Employee Director may
elect to convert up to 100% of his or her Annual Compensation (in increments of
10% (but not less than 50%) or $10,000) to Awards in accordance with the terms
of the Plan.

 

Section 5.2.  Time of Conversion Election.  A Non-Employee Director who wishes
to convert Annual Compensation for a calendar year to Awards pursuant to Article
6 must irrevocably elect to do so on or prior to the Election Date for such
calendar year, by delivering a valid Conversion Election Form to the Plan
Administrator.  The Conversion Election Form shall indicate the percentage or
dollar amount of Annual Compensation to be converted.

 

Section 5.3.  Responsibility for Investment Choices.  Each Participant is solely
responsible for any decision to convert Annual Compensation to Awards under the
Plan and accepts all investment risks entailed by such decision, including the
risk of loss and a decrease in the value of the amounts he or she elects to
convert.

 

ARTICLE 6

Terms and Conditions of Awards

 

If a Participant remains in service as a Non-Employee Director of the Company
through the Award Grant Date for Annual Compensation converted pursuant to
Section 5.1, the Participant shall be granted Awards subject to the following
terms and conditions:

 

Section 6.1.  Exercise Price of Awards.  The exercise price per Share, if any,
under each Option granted pursuant to this Article 6 shall be indicated in the
Award Agreement.  The exercise price per Share of any Option granted hereunder
shall be 100% of the Fair Market Value per Share on the Award Grant Date.

 

Section 6.2                                   Number of Shares Subject to
Awards.

 

(a)                                  Number of Options.  The number of Shares
subject to an Option granted pursuant to this Article 6 shall be the number of
whole Shares equal to A divided by B, where:

 

A =                            the dollar amount which the Participant has
elected to convert to Options pursuant to Section 5.1; and

 

5

--------------------------------------------------------------------------------


 

B =                              the per Share value of an Option on the Award
Grant Date, as determined by the Committee using an option valuation model
selected by the Committee in its discretion (such value to be expressed as a
percentage of the Fair Market Value per Share on the Award Grant Date).

 

In determining the number of Shares subject to an Option, (i) the Committee may
designate the assumptions to be used in the selected option valuation model, and
(ii) any fraction of a Share will be rounded down to the next whole number of
Shares.

 

(b)                                 Number of Shares of Restricted Stock.  The
number of Shares subject to an Award of Restricted Stock granted pursuant to
this Article 6 shall be the number of whole Shares equal to A divided by B,
where:

 

A =                            the dollar amount which the Participant has
elected to convert to Restricted Stock pursuant to Section 5.1; and

 

B =                              the Fair Market Value of a Share on the Award
Grant Date.

 

In determining the number of Shares subject to an Award of Restricted Stock, any
fraction of a Share will be rounded down to the next whole number of Shares.

 

Effective January 1, 2004, a Participant will only be entitled to convert Annual
Compensation into Options and/or Restricted Stock as determined by the
Committee.

 

Section 6.3                                   Term of Awards.

 

(a)                                  Exercise of Options.  All Options shall be
fully nonforfeitable, but shall be exercisable only at the time provided in this
Section 6.3 and Section 6.4 below.  Each Option shall be first exercisable,
cumulatively, as to 10% of the total Shares subject to the Option commencing on
each of the first through tenth annual anniversaries of the Award Grant Date. 
An Awardee’s death, Disability, retirement or other termination of his or her
status as a Non-Employee Director shall not shorten the term of any outstanding
Option.  In no event shall the period of time over which the Option may be
exercised exceed 11 years from the Award Grant Date.  An Option, or portion
thereof, may be exercised in whole or in part only with respect to whole
Shares.  Options may be exercised in whole or in part at any time during the
exercise period by giving written notice of exercise to the Company specifying
the number of Shares to be purchased, accompanied by payment in full of the
exercise price, in cash, by check or such other instrument as may be acceptable
to the Committee (including instruments providing for “cashless exercise”). 
Payment in full or in part may also be made in the form of unrestricted Shares
already owned by the Awardee (based on the Fair Market Value of the Shares on
the date the Option is exercised).  An Awardee shall have rights to dividends
and other stockholder rights with respect to Shares subject to an Option only
after the Awardee has given written notice of the exercise and has paid in full
for such Shares.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Terms of Restricted Stock Awards.

 

(i)                                     Grant and Restrictions.  Restricted
Stock shall be subject to such restrictions on transferability, risk of
forfeiture and other restrictions, if any, as the Committee may impose, which
restrictions may lapse separately or in combination at such times, under such
circumstances (including based on achievement of performance goals and/or future
service requirements), or in such installments or otherwise, as the Committee
may determine at the Award Grant Date or thereafter.  Except to the extent
restricted under the terms of the Plan or any related Award Agreement, an
Awardee granted Restricted Stock shall have all of the rights of a stockholder
with respect to such Restricted Stock, including the right to vote the
Restricted Stock and the right to receive dividends thereon.  During the
applicable restricted period, subject to Section 6.6, the Restricted Stock may
not be sold, transferred, pledged, hypothecated, margined or otherwise
encumbered by the Awardee.

 

(ii)                                  Forfeiture.  Subject to Section 6.4, upon
termination of an Awardee’s status as a Non-Employee Director, Restricted Stock
that is at the time of such termination subject to restrictions shall be
forfeited and reacquired by the Company.

 

(iii)                               Book-Entry Accounts; Certificates for
Restricted Stock.  An account for each Awardee who is awarded Restricted Stock
shall be maintained by the Company’s transfer agent or such other administrator
designated by the Committee for the deposit of such Restricted Stock, or, in the
sole discretion of the Committee, each Awardee may be issued a stock certificate
registered in the name of the Awardee with respect to such Restricted Stock. 
The Committee shall specify that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to the Restricted
Stock, that the Company or transfer agent retain physical possession of such
certificates, and that the Awardee deliver a stock power to the Company or
transfer agent, as applicable, endorsed in blank, relating to the Restricted
Stock.  Any such legend shall be substantially in the following form:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Waddell & Reed Financial, Inc. 1998 Non-Employee Director Stock Award Plan, as
Amended and Restated (the “Plan”) and a Restricted Stock Award Agreement entered
into between the registered owner and Waddell & Reed Financial, Inc. (the
“Agreement”).  Copies of the Plan and Agreement are on file in the offices of
Waddell & Reed Financial, Inc., 6300 Lamar Avenue, Overland Park, Kansas 66202.”

 

(iv)                              Dividends and Splits.  Unless otherwise
determined by the Committee, Shares distributed in connection with a stock split
or stock dividend, and other property distributed as a dividend, shall be
subject to restrictions and a risk of forfeiture to the same extent as the
Restricted Stock with respect to which such Shares or other property has been
distributed.

 

Section 6.4                                   Accelerated Exercisability and
Lapse of Restrictions.  Notwithstanding the normal exercisability schedule and
forfeiture provisions set forth in Sections 6.3(a) and 6.3(b)(ii), any and all
outstanding Options shall become immediately exercisable, and restrictions on
any

 

7

--------------------------------------------------------------------------------


 

Award of Restricted Stock shall lapse and the Shares subject to such Award shall
be deemed fully vested and nonforfeitable, upon the first to occur of (a) the
death of the Awardee, (b) the Disability of the Awardee, (c) the occurrence of a
Change in Control, (d) the determination by the Committee that a particular
Award, in whole or in part, shall become fully exercisable and/or
nonforfeitable, or (e) as otherwise provided by the Committee by rule or
regulation or in any Award Agreement, or as determined in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock shall be
waived in whole or in part in the event of terminations resulting from specified
causes.  Upon acceleration, an Option will remain exercisable for the remainder
of its original term.

 

Section 6.5                                   Award Agreement.  Each Award
granted under the Plan shall be evidenced by an Award Agreement, which shall be
executed by an authorized officer of the Company.  The Award Agreement shall
contain provisions regarding (a) the number of Shares subject to the Award, (b)
the exercise price per Share, if any, of the Award and the means of payment
therefor, (c) the term of the Award, and (d) such other terms and conditions not
inconsistent with the Plan as may be determined from time to time by the
Committee.  The Committee, in its discretion, may include in the grant of any
Option under the Plan, a stock option restoration program (“SORP”) provision.  A
SORP provision shall provide, without limitation, that, if payment of the
exercise price of an Option is made in the form of Shares, and the exercise of
such Option occurs on the Annual SORP Exercise Date, an additional option to
purchase Shares (a “SORP Option”) will automatically be granted to the Awardee
effective as of the Annual SORP Exercise Date.  A SORP Option shall (i) have an
exercise price equal to 100% of the Fair Market Value of the Shares on the
Annual SORP Exercise Date, (ii) have a term equal to that of the originally
exercised Option giving rise to the SORP Option, not to exceed a maximum term of
ten years and two days from the issuance date of the SORP Option (subject to any
forfeiture provision or shorter limitation on exercise required under the Plan),
(iii) have an initial vesting date no earlier than six months after the date of
its issuance, and (iv) cover a number of Shares equal to the number of Shares
used to pay the exercise price of the originally exercised Option, plus the
number of Shares (if any) withheld for income taxes and employment taxes (plus
any selling commissions) with respect to such original exercise. “Annual SORP
Exercise Date” shall mean August 1, or if August 1 is not a Business Day,
“Annual SORP Exercise Date” shall mean the next succeeding Business Day. 
Notwithstanding the foregoing, the Committee may delay the Annual SORP Exercise
Date to the extent it determines necessary to comply with regulatory or
administrative requirements.

 

Section 6.6                                   Transferability of Awards.  No
Award shall be assignable or transferable by the Awardee; provided, however,
that an Award Agreement may provide that Options are transferable by will or the
laws of descent and distribution; and provided, further, that the Committee may
(but need not) permit other transfers of an Award where the Committee concludes
that such transferability (a) does not result in accelerated taxation, and (b)
is otherwise appropriate and desirable, taking into account any state or Federal
securities laws applicable to Awards and the purposes of the Plan.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 7
Shares Subject to the Plan

 

Section 7.1                                   Shares Subject to the Plan. 
Subject to adjustment as provided in Article 9, the total number of Shares
reserved and available for issuance in connection with Awards under the Plan
shall not exceed 1,200,000 Shares.  Shares delivered under the Plan may be newly
issued Shares or previously issued and reacquired Shares.  To the extent that
Shares subject to an outstanding Award are not issued or delivered by reason of
the expiration, termination, cancellation or forfeiture of such Award or by
reason of the delivery of Shares to pay all or a portion of the exercise price
of an Award, then such Shares shall again be available for issuance under the
Plan.

 

In the case of Options exercised with payment in Shares under a SORP provision,
the number of Shares transferred by the Awardee in payment of the exercise price
plus the number of Shares withheld for income and employment taxes (plus any
selling commissions) on such exercise will be netted against the number of
Shares issued to the Awardee in the exercise, and only the net number shall be
charged against the 1,200,000 limitation set forth above.

 

ARTICLE 8

Amendment, Suspension and Termination

 

Section 8.1.  Amendment, Suspension and Termination.  The Board may amend,
suspend or terminate the Plan or any Award Agreement at any time; provided,
however, that the Board may condition any amendment or modification on the
approval of stockholders of the Company if such approval is necessary or deemed
advisable with respect to tax, securities or other applicable laws, policies or
regulations, or securities exchange listing standards, and no such amendment,
modification or termination shall adversely affect any outstanding Awards
without the consent of the Participant.  Notwithstanding the foregoing, a
Repricing (as defined below) is prohibited without prior stockholder approval.
 For purposes of the Plan, “Repricing” means any of the following or any other
action that has the same purpose and effect: (a) lowering the exercise price of
an outstanding Option after it is granted or (b) canceling an outstanding Option
at a time when its exercise or purchase price exceeds the then Fair Market Value
of the Shares underlying such outstanding award, in exchange for another award
or a cash payment, unless the cancellation and exchange occurs in connection
with a merger, amalgamation, consolidation, sale of substantially all the
Company’s assets, acquisition, spin-off or other similar corporate transaction.

 

ARTICLE 9

Adjustment Provisions

 

Section 9.1                                   Change in Corporate Structure
Affecting Shares.  If the Company shall at any time change the number of issued
Shares without new consideration to the Company (such as by stock dividend,
stock split, recapitalization, reorganization, exchange of shares, liquidation,
combination or other change in corporate structure affecting the Shares) or make
a distribution of cash or property which has a substantial impact on the value
of issued Shares, the total number of Shares reserved for issuance under the
Plan shall be appropriately adjusted and the exercise price

 

9

--------------------------------------------------------------------------------


 

per Share, if any, and the number of Shares underlying each outstanding Award
shall be adjusted so that the aggregate consideration payable to the Company and
the value of each such Award shall not be changed.  Adjustments pursuant to this
Section 9.1 shall not be made to the extent the Plan has been amended to reflect
any adjustment contemplated in this Section 9.1.

 

Section 9.2                                   Certain Reorganizations. 
Notwithstanding any other provision of the Plan, and without affecting the
number of Shares reserved or available hereunder, the Committee shall authorize
the issuance, continuation or assumption of outstanding Awards or provide for
other equitable adjustments after changes in the Shares resulting from any
merger, consolidation, sale of assets, acquisition of property or stock,
recapitalization, reorganization or similar occurrence in which the Company is
the continuing or surviving corporation, upon such terms and conditions as it
may deem necessary to preserve Awardees’ rights under the Plan.

 

Section 9.3                                   Acquisitions.  In the case of any
sale of assets, merger, consolidation or combination of the Company with or into
another entity, other than a transaction in which the Company is the continuing
or surviving corporation and which does not result in the outstanding Shares
being converted into or exchanged for different securities, cash or other
property, or any combination thereof (an “Acquisition”), any Awardee who holds
an outstanding Award shall have the right (subject to the provisions of the Plan
and any limitation applicable to the Award) thereafter and during the term of
the Award, to receive upon exercise or vesting thereof, the Acquisition
Consideration receivable upon the Acquisition by a holder of the number of
Shares which would have been obtained upon exercise of the Option or portion
thereof or vesting of all or a portion of the Restricted Stock subject to an
Award, as the case may be, immediately prior to the Acquisition; provided,
however, the Committee, in its sole discretion, may settle the value of any
Award on the basis of the Acquisition Consideration as of the date the
Acquisition occurs, or such other date as the Committee may determine prior to
the Acquisition, in cash, stock or other property, or any combination thereof. 
To the extent any such settlement made in the sole discretion of the Committee
is made in Shares, such Shares will be deemed to have been distributed under the
Plan.

 

ARTICLE 10

Miscellaneous

 

Section 10.1.  Withholding.  If any Award granted under the Plan is or becomes
subject to any withholding requirement, the Committee may require the Awardee to
remit such withholding as a condition to exercising an Option or any portion
thereof, or to receiving any Shares underlying an Award of Restricted Stock or
the lapsing of restrictions thereon.

 

Section 10.2.  Compliance with SEC Regulations.  All grants, vesting, lapsing of
restrictions, and exercises of Awards under the Plan shall be executed in
accordance with the requirements of Section 16 of the Exchange Act, and any
regulations promulgated thereunder, to the extent applicable.  To the extent
that any of the provisions contained herein do not conform with Rule 16b-3 of
the Exchange Act or any amendments thereto or any successor regulations, then
the Committee may make such modifications so as to conform the Plan and any
Awards granted thereunder to the requirements of Rule 16b-3.

 

10

--------------------------------------------------------------------------------


 

Section 10.3.  Validity.  In the event that any provision of the Plan or any
related Award Agreement is held to be invalid, void or unenforceable, the same
shall not affect, in any respect whatsoever, the validity of any other provision
of the Plan or any related Award Agreement.

 

Section 10.4.  Inurement of Rights and Obligations.  The rights and obligations
under the Plan and any related agreements shall inure to the benefit of, and
shall be binding upon the Company, its successors and assigns, and the
Non-Employee Directors and their beneficiaries.

 

Section 10.5.  Titles.  Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of the Plan.

 

Section 10.6.  Governing Law.  The Plan shall be construed, governed and
enforced in accordance with the laws of the State of Delaware, except as such
laws are preempted by applicable Federal law.

 

Section 10.7.  Tax Status of Plan.  The Plan is not intended to be a
“nonqualified deferred compensation plan” under Section 409A of the Code and
shall be construed and administered accordingly.  If any term or provision
contained herein would otherwise cause the Plan to be characterized as a
“nonqualified deferred compensation plan” under Section 409A of the Code, then,
without further action by the Company, such term or provision shall
automatically be modified to the extent necessary to avoid such
characterization.

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Conversion Election Form

for Calendar Year 20

 

Election to Convert Director Compensation to Restricted Stock pursuant to the

1998 Non-Employee Director Stock Award Plan

As Amended and Restated

 

The following constitutes the irrevocable election of the undersigned under the
Waddell & Reed Financial, Inc. 1998 Non-Employee Director Stock Award Plan, as
Amended and Restated (the “Plan”) with respect to the conversion to Restricted
Stock of the Annual Compensation payable to the undersigned by Waddell & Reed
Financial, Inc. (the “Company”) for services as a director (and, if applicable,
as a member or chairman of a committee of the Board) of the Company during the
calendar year identified above.  Capitalized terms used herein and not otherwise
defined have the meanings assigned such terms in the Plan.

 

I hereby irrevocably elect to convert, as of the first Business Day of the
calendar year identified above, into an Award of Options to purchase common
stock of the Company, to be granted at an exercise price of 100% of the Fair
Market Value of the Company’s common stock on the Award Grant Date, pursuant to
the Plan for the calendar year identified above,     % [indicate any percentage
from 50% to 100% (in 10% increments)] or $                 [indicate any dollar
amount in increments of $10,000] of my Annual Compensation.

 

I hereby irrevocably elect to convert, as of the first Business Day of the
calendar year identified above, into an Award of Restricted Stock pursuant to
the Plan for the calendar year identified above,     % [indicate any percentage
from 50% to 100% (in 10% increments)] or $                 [indicate any dollar
amount in increments of $10,000] of my Annual Compensation.

 

Executed effective as of                 , 20    .

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

(Print Name)

 

A-1

--------------------------------------------------------------------------------